Title: To John Adams from Oliver Wolcott, Jr., 24 March 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department March 24th. 1797

The Secretary of the Treasury respectfully transmits to the President of the United States, a Letter from the Commissioner of the Revenue dated the 20th. instant covering a proposal made by a Theodore Lincoln for building a Light House upon Cape Cod in the State of Massachusetts.
It is the opinion of the Secretary, that all circumstances considered, it will be for the Interest of the United States to close with the said proposal.
All which is most respectfully / Submitted


Oliv WolcottSecy of the Treasy